Dixon v State of New York (2022 NY Slip Op 07424)





Dixon v State of New York


2022 NY Slip Op 07424


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022

PRESENT: WHALEN, P.J., SMITH, WINSLOW, AND BANNISTER, JJ. (Filed Dec. 23, 2022.) 


MOTION NO. (664/22) CA 21-01506.

[*1]VALENTINO DIXON, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 135327.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.